In re Young, Ronnie; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. B, No. 111198; to the Court of Appeal, First Circuit, No. 2011 KW 0774.
Relator represents that the district court has failed to act timely on a motion to correct an illegal sentence filed on or about January 11, 2011, and that the court of appeal erred in finding otherwise. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to provide this Court with a copy of its judgment.